            Case 5:20-cv-00914 Document 1 Filed 08/06/20 Page 1 of 15




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION

RYAN PFLIPSEN,                            )
                                          )
       Plaintiff,                         )
                                          )       CIVIL ACTION
vs.                                       )
                                          )       FILE No. 5:20-cv-914
LIM’S VILLAGE, LLC d/b/a                  )
LIM’S VILLAGE,                            )
                                          )
       Defendant.                         )

                                      COMPLAINT

       COMES NOW, RYAN PFLIPSEN, by and through the undersigned counsel, and

files this, his Complaint against Defendant LIM’S VILLAGE, LLC d/b/a LIM’S

VILLAGE, pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq.

(“ADA”) and the ADA’s Accessibility Guidelines, 28 C.F.R. Part 36 (“ADAAG”). In

support thereof, Plaintiff respectfully shows this Court as follows:

                                    JURISDICTION

       1.     This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§

1331 and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon

Defendant’s failure to remove physical barriers to access and violations of Title III of the

ADA.

                                        PARTIES

       2.     Plaintiff RYAN PFLIPSEN (hereinafter “Plaintiff”) is, and has been at all

times relevant to the instant matter, a natural person residing in San Antonio, Texas


                                              1
              Case 5:20-cv-00914 Document 1 Filed 08/06/20 Page 2 of 15




(Bexar County).

         3.    Plaintiff is disabled as defined by the ADA.

         4.    Plaintiff is required to traverse in a wheelchair and is substantially limited

in performing one or more major life activities, including but not limited to: walking,

standing, grabbing, grasping and/or pinching.

         5.    Plaintiff uses a wheelchair for mobility purposes.

         6.    Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of asserting his civil rights, monitoring,

ensuring, and determining whether places of public accommodation are in compliance

with the ADA. His motivation to return to a location, in part, stems from a desire to

utilize ADA litigation to make Plaintiff’s community more accessible for Plaintiff and

others, and pledges to do whatever is necessary to create the requisite standing to confer

jurisdiction upon this Court so an injunction can be issued correcting the numerous ADA

violations on this Property, including returning to the Property as soon as it is accessible

(“Advocacy Purposes”).”

         7.    Defendant LIM’S VILLAGE, LLC d/b/a LIM’S VILLAGE (hereinafter

“LIM’S VILLAGE”) is a Texas for profit limited liability company that transacts

business in the state of Texas and within this judicial district.

         8.    LIM’S VILLAGE may be properly served with process via its registered

agent for service, to wit: Pui Tong Lim, 7015 Bandera Road, Suite 8, San Antonio, Texas

78238.

                               FACTUAL ALLEGATIONS

                                               2
             Case 5:20-cv-00914 Document 1 Filed 08/06/20 Page 3 of 15




       9.     On or about August 1, 2020, Plaintiff was a customer at “Subway” a

business located at 7015 Bandera Road, San Antonio, Texas 78240, referenced herein as

the “Subway.”

       10.    LIM’s VILLAGE is the owner or co-owner of the real property and

improvements that the Subway is situated upon and that is the subject of this action,

referenced herein as the “Property.”

       11.    Plaintiff lives approximately 7 miles from the Subway and Property.

       12.    Plaintiff’s access to the business(es) located at 7015 Bandera Road, San

Antonio, Bexar County Property Identification number 225549 (“the Property”), and/or

full and equal enjoyment of the goods, services, foods, drinks, facilities, privileges,

advantages and/or accommodations offered therein were denied and/or limited because of

his disabilities, and he will be denied and/or limited in the future unless and until

Defendant is compelled to remove the physical barriers to access and correct the ADA

violations that exist at the Subway and Property, including those set forth in this

Complaint.

       13.    Plaintiff has visited the Property at least once before as a customer and

advocate for the disabled. Plaintiff intends on revisiting the Property within six months

or sooner, as soon as the barriers to access detailed in this Complaint are removed and the

Property is accessible again. The purpose of the revisit is to be a regular customer, to

determine if and when the Property is made accessible and to maintain standing for this

lawsuit for Advocacy Purposes.

       14.    Plaintiff intends to revisit the Subway and Property to purchase goods

                                            3
               Case 5:20-cv-00914 Document 1 Filed 08/06/20 Page 4 of 15




and/or services.

       15.      Plaintiff travelled to the Subway and Property as a customer and as an

independent advocate for the disabled, encountered the barriers to access at the Subway

and Property that are detailed in this Complaint, engaged those barriers, suffered legal

harm and legal injury, and will continue to suffer such harm and injury as a result of the

illegal barriers to access present at the Subway and Property.


                                   COUNT I
                       VIOLATIONS OF THE ADA AND ADAAG

       16.      On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

       17.      Congress found, among other things, that:

       (i)      some 43,000,000 Americans have one or more physical or mental
                disabilities, and this number is increasing as the population as a
                whole is growing older;

       (ii)     historically, society has tended to isolate and segregate individuals
                with disabilities, and, despite some improvements, such forms of
                discrimination against individuals with disabilities continue to be a
                serious and pervasive social problem;

       (iii)    discrimination against individuals with disabilities persists in such
                critical areas as employment, housing public accommodations,
                education,        transportation,    communication,        recreation,
                institutionalization, health services, voting, and access to public
                services;

       (iv)     individuals with disabilities continually encounter various forms of
                discrimination, including outright intentional exclusion, the
                discriminatory effects of architectural, transportation, and
                communication barriers, overprotective rules and policies, failure to
                make modifications to existing facilities and practices, exclusionary
                qualification standards and criteria, segregation, and relegation to

                                              4
              Case 5:20-cv-00914 Document 1 Filed 08/06/20 Page 5 of 15




               lesser service, programs, activities, benefits, jobs, or other
               opportunities; and

       (v)     the continuing existence of unfair and unnecessary discrimination
               and prejudice denies people with disabilities the opportunity to
               compete on an equal basis and to pursue those opportunities for
               which our free society is justifiably famous, and costs the United
               States billions of dollars in unnecessary expenses resulting from
               dependency and non-productivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       18.     Congress explicitly stated that the purpose of the ADA was to:

       (i)     provide a clear and comprehensive national mandate for the
               elimination of discrimination against individuals with disabilities;

       (ii)    provide a clear, strong, consistent, enforceable standards addressing
               discrimination against individuals with disabilities; and

               *****

       (iv)    invoke the sweep of congressional authority, including the power to
               enforce the fourteenth amendment and to regulate commerce, in
               order to address the major areas of discrimination faced day-to-day
               by people with disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

       19.      The congressional legislation provided places of public accommodation

one and a half years from the enactment of the ADA to implement its requirements.

       20.     The effective date of Title III of the ADA was January 26, 1992 (or January

26, 1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or

less). 42 U.S.C. § 12181; 28 C.F.R. § 36.508(a).

       21.     The Subway is a public accommodation and service establishment.

       22.     The Property is a public accommodation and service establishment.


                                              5
             Case 5:20-cv-00914 Document 1 Filed 08/06/20 Page 6 of 15




       23.    Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal regulations to

implement the requirements of the ADA. 28 C.F.R. Part 36.

       24.    Public accommodations were required to conform to these regulations by

January 26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and

gross receipts of $500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       25.    The Subway must be, but is not, in compliance with the ADA and

ADAAG.

       26.    The Property must be, but is not, in compliance with the ADA and

ADAAG.

       27.    Plaintiff has attempted to, and has to the extent possible, accessed the

Subway and the Property in his capacity as a customer of the Subway and Property and as

an independent advocate for the disabled, but could not fully do so because of his

disabilities resulting from the physical barriers to access, dangerous conditions and ADA

violations that exist at the Subway and Property that preclude and/or limit his access to

the Subway and Property and/or the goods, services, facilities, privileges, advantages

and/or accommodations offered therein, including those barriers, conditions and ADA

violations more specifically set forth in this Complaint.

       28.    Plaintiff intends to visit the Subway and Property again in the very near

future as a customer in order to utilize all of the goods, services, facilities, privileges,

advantages and/or accommodations commonly offered at the Subway and Property and

as an independent advocate for the disabled, but will be unable to fully do so because of

                                             6
                Case 5:20-cv-00914 Document 1 Filed 08/06/20 Page 7 of 15




his disability and the physical barriers to access, dangerous conditions and ADA

violations that exist at the Subway and Property that preclude and/or limit his access to

the Subway and Property and/or the goods, services, facilities, privileges, advantages

and/or accommodations offered therein, including those barriers, conditions and ADA

violations more specifically set forth in this Complaint.

       29.       Defendant has discriminated against Plaintiff (and others with disabilities)

by denying his access to, and full and equal enjoyment of the goods, services, facilities,

privileges, advantages and/or accommodations of the Subway and Property, as prohibited

by, and by failing to remove architectural barriers as required by, 42 U.S.C. §

12182(b)(2)(A)(iv).

       30.       Defendant will continue to discriminate against Plaintiff and others with

disabilities unless and until Defendant is compelled to remove all physical barriers that

exist at the Subway and Property, including those specifically set forth herein, and make

the Subway and Property accessible to and usable by Plaintiff and other persons with

disabilities.

       31.       A specific list of unlawful physical barriers, dangerous conditions and

ADA violations which Plaintiff experienced and/or observed that precluded and/or

limited Plaintiff’s access to the Subway and Property and the full and equal enjoyment of

the goods, services, facilities, privileges, advantages and accommodations of the Subway

and Property include, but are not limited to:

       (a)       ACCESSIBLE ELEMENTS:



                                                7
        Case 5:20-cv-00914 Document 1 Filed 08/06/20 Page 8 of 15




(i) The total number of accessible parking spaces is inadequate and is in violation

      of section 208.2 of the 2010 ADAAG standards. There are 78 total parking

      spaces requiring four accessible parking spaces, yet there are only two

      accessible parking spaces at the Property. This violation would make it

      difficult for Plaintiff to locate an accessible parking space.

(ii) There is at least one accessible parking space that does not have a properly

      marked access aisle in violation of section 502.3.3 of the 2010 ADAAG

      standards. This violation would make it dangerous and difficult for Plaintiff to

      access the accessible entrances of the Property.

(iii)    Due to the presence of vertical rises along the accessible route, the Property

      lacks an accessible route from accessible parking spaces, accessible passenger

      loading zones, public streets, sidewalks and/or public transportation stops to

      the accessible entrance of the Property in violation of section 206.2.1 of the

      2010 ADAAG standards. This violation would make it difficult for Plaintiff to

      access the units of the Property.

(iv)     There is a policy of placing a parking stop in one of the access aisles at the

      Property which improperly encourages parking in the access aisle in violation

      of section 502.3.3 of the 2010 ADAAG standards. This violation would make

      it difficult for Plaintiff to leave a vehicle when parked in this accessible

      parking space.

(v)      Due to the placement of a parking stop in the access aisle, there is at least

         one access aisle that has excessive vertical rise, causes a change in level

                                          8
        Case 5:20-cv-00914 Document 1 Filed 08/06/20 Page 9 of 15




         and is in violation of Sections 303.2 and section 502.4 of the 2010 ADAAG

         standards.

(vi)     The access aisle to the accessible parking space is not level due to the

    presence of an accessible ramp in the access aisle in violation of section 502.4

    of the 2010 ADAAG standards. This violation would make it dangerous and

    difficult for Plaintiff to exit and enter their vehicle while parked at the

    Property.

(vii)    The accessible parking space is not level due to the presence of an

    accessible ramp in the accessible parking space in violation of section 502.4 of

    the 2010 ADAAG Standards. This violation would make it dangerous and

    difficult for Plaintiff to exit and enter their vehicle while parked at the

    Property.

(viii) The left accessible parking space is not located on the shortest distance to

    the accessible route leading to the accessible entrances in violation of section

    208.3.1 of the 2010 ADAAG Standards. While there is a nearby ramp, this

    ramp protrudes into the accessible parking space so that when a vehicle parks

    in the accessible parking space, it blocks the access route to the ramp.

    Furthermore, the access route to this ramp is blocked by the presence of

    parking stops in the access aisle. This violation would make it difficult for

    Plaintiff to access the units of the Property.

(ix)     The accessible curb ramp is improperly protruding into the access aisle and

    the accessible parking space is in violation of section 406.5 of the 2010

                                        9
       Case 5:20-cv-00914 Document 1 Filed 08/06/20 Page 10 of 15




    ADAAG Standards. This violation would make it difficult and dangerous for

    Plaintiff to exit/enter their vehicle.

(x) The Property has an accessible ramp that lacks finished edges or edge

    protection and/or is otherwise in violation of section 405.9 of the 2010

    ADAAG standards. This violation would make it difficult for Plaintiff to

    access the units of the Property.

(xi)     At Unit 12, there is a doorway threshold with a vertical rise in excess of ½

    (one half) inch and does not contain a bevel with a maximum slope of 1:2 in

    violation of section 404.2.5 of the 2010 ADAAG standards. This violation

    would make it dangerous and difficult for Plaintiff to access the interior of the

    Property.

(xii)    At Subway, there is a doorway threshold with a vertical rise in excess of ½

    (one half) inch and does not contain a bevel with a maximum slope of 1:2 in

    violation of section 404.2.5 of the 2010 ADAAG standards. This violation

    would make it dangerous and difficult for Plaintiff to access the interior of the

    Property.

(xiii) At Unit 13, there is a doorway threshold with a vertical rise in excess of ½

    (one half) inch and does not contain a bevel with a maximum slope of 1:2 in

    violation of section 404.2.5 of the 2010 ADAAG standards. This violation

    would make it dangerous and difficult for Plaintiff to access the interior of the

    Property.



                                        10
        Case 5:20-cv-00914 Document 1 Filed 08/06/20 Page 11 of 15




(i) Defendant fails to adhere to a policy, practice and procedure to ensure that all

      facilities are readily accessible to and usable by disabled individuals.

(b)       BATHROOMS AT SUBWAY

(i) The restroom lacks signage in compliance with sections 216.8 and 703 of the

      2010 ADAAG standards. This would make it difficult for Plaintiff and/or any

      disabled individual to locate accessible restroom facilities.

(ii) The restrooms lack proper door hardware in violation of section 404.2.7 of the

      2010 ADAAG standards. This would make it difficult for Plaintiff and/or any

      disabled individual to utilize the restroom facilities.

(iii)     The clear width of the door providing access to the restrooms is less than 32

      (thirty-two) inches in violation of section 404.2.3 of the 2010 ADAAG

      standards. This would make it difficult for Plaintiff and/or any disabled

      individual to safely utilize the restroom facilities.

(iv)      The mirror in the bathrooms exceeds the maximum height permitted by

      Section 603.3 of the 2010 ADAAG standards. This violation would make it

      difficult for the Plaintiff and/or any disabled individual to properly utilize

      public features of the restroom.

(v) The lavatories and/or sinks in the restrooms have exposed pipes and surfaces

      and are not insulated or configured to protect against contact in violation of

      section 606.5 of the 2010 ADAAG standards. This would make it difficult for

      Plaintiff and/or any disabled individual to safely utilize the restroom facilities.



                                         11
             Case 5:20-cv-00914 Document 1 Filed 08/06/20 Page 12 of 15




      (vi)     The restrooms have grab bars adjacent to the commode which are not in

            compliance with section 604.5 of the 2010 ADAAG standards as the rear bar is

            too short. This would make it difficult for Plaintiff and/or any disabled

            individual to safely utilize the restroom facilities.


      (vii)    The restrooms have grab bars adjacent to the commode which are not in

            compliance with section 604.5.2 of the 2010 ADAAG standards as the rear bar

            does not properly extend at least 24 inches from the centerline of the

            toilet. This would make it difficult for Plaintiff and/or any disabled individual

            to safely utilize the restroom facilities.


      (viii) The hand operated flush control is not located on the open side of the

            accessible toilet in violation of section 604.6 of the 2010 ADAAG standards.

            This would make it difficult for Plaintiff and/or any disabled individual to

            safely utilize the restroom facilities.

      (ix)     The height of coat hook located in accessible restroom stall is above 48

      (forty-eight) inches from the finished floor in violation of section 308.2.1 of the

      2010 ADAAG standards. This would make it difficult for Plaintiff and/or any

      disabled individual to utilize the restroom facilities.

      32.      The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at the Subway and

Property.

      33.      Plaintiff requires an inspection of Subway and Property in order to


                                                12
             Case 5:20-cv-00914 Document 1 Filed 08/06/20 Page 13 of 15




determine all of the discriminatory conditions present at the Subway and Property in

violation of the ADA.

       34.     The removal of the physical barriers, dangerous conditions and ADA

violations alleged herein is readily achievable and can be accomplished and carried out

without significant difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. §

12181(9); 28 C.F.R. § 36.304.

       35.     All of the violations alleged herein are readily achievable to modify to

bring the Subway and Property into compliance with the ADA.

       36.     Upon information and good faith belief, the removal of the physical barriers

and dangerous conditions present at the Subway and Property is readily achievable

because the nature and cost of the modifications are relatively low.

       37.     Upon information and good faith belief, the removal of the physical barriers

and dangerous conditions present at the Subway and Property is readily achievable

because Defendants have the financial resources to make the necessary modifications.

       38.     Upon information and good faith belief, the Subway and Property have

been altered since 2010.

       39.     In instances where the 2010 ADAAG standards do not apply, the 1991

ADAAG standards apply, and all of the alleged violations set forth herein can be

modified to comply with the 1991 ADAAG standards.

       40.     Plaintiff is without adequate remedy at law, is suffering irreparable harm,

and reasonably anticipates that he will continue to suffer irreparable harm unless and

until Defendant is required to remove the physical barriers, dangerous conditions and

                                            13
            Case 5:20-cv-00914 Document 1 Filed 08/06/20 Page 14 of 15




ADA violations that exist at the Subway and Property, including those alleged herein.

      41.     Plaintiff’s requested relief serves the public interest.

      42.     The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendant.

      43.     Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and

costs of litigation from Defendant pursuant to 42 U.S.C. §§ 12188 and 12205.

      44.     Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendant to

modify the Subway and Property to the extent required by the ADA.

      WHEREFORE, Plaintiff prays as follows:

      (a)     That the Court find Subway in violation of the ADA and ADAAG;

      (b)     That the Court issue a permanent injunction enjoining Defendant from

              continuing their discriminatory practices;

      (c)     That the Court issue an Order requiring Defendant to (i) remove the

              physical barriers to access and (ii) alter the subject Subway to make it

              readily accessible to and useable by individuals with disabilities to the

              extent required by the ADA;

      (d)     That the Court award Plaintiff his reasonable attorneys' fees, litigation

              expenses and costs; and

      (e)     That the Court grant such further relief as deemed just and equitable in light

              of the circumstances.

                                           Dated: August 6, 2020.

                                              14
Case 5:20-cv-00914 Document 1 Filed 08/06/20 Page 15 of 15




                          Respectfully submitted,

                          /s/ Dennis R. Kurz
                          Dennis R. Kurz
                          Attorney-in-Charge for Plaintiff
                          Texas State Bar ID No. 24068183
                          Kurz Law Group, LLC
                          4355 Cobb Parkway, Suite J-285
                          Atlanta, GA 30339
                          Tele: (404) 805-2494
                          Fax: (770) 428-5356
                          Email: dennis@kurzlawgroup.com




                            15
